Case 1:19-cv-01984-RML Document 18 Filed 10/07/19 Page 1 of 5 PagelD #: 301

 

 

UNITED STATES DISTRICT COURT
| EASTERN DISTRICT OF NEW YORK

 

xX 19CV 1984

| DEVANDER SINGH,
Plaintiff, Letter Requesting Conference
“against M. J. RML
RONALD POLES, PENSKE TRUCK LEASING CO., J. JBW

L.P., PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.

and SAHIB S. WALIA,

Defendants.

 

 

 

 

Filed by ECF only

Magistrate Judge Robert M. Levy
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Levy:

I am the attorney for the plaintiff in the above captioned case and write to request a
conference, either by phone or in person.

The fact discovery deadline in this case is scheduled for November 20, 2019. We have, by
repeated phone calls and certified letters over the course of several months, attempted to arrange the
deposition and defense medical exam of my client. I have not heard from defense counsel as to
scheduling and fear being unable to meet the Court imposed deadline. I have annexed copies of my
certified letters with this correspondence. Thank you for your kind consideration herein.

Dated: Queens, N.Y.
October 7, 2019
Case 1:19-cv-01984-RML Document 18 Filed 10/07/19 Page 2 of 5 PagelD #: 302

To: Bradley K. Bettridge, Esq. c/o
SIMMONS JANNACE DELUCA, LLP.
Attorneys for Defendants

   
 

lly submitted,

La

“STEPHEN A. SKOR, ESQ. (1027)
Attorney for Plaintiff
DEVANDER SINGH
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
(718) 850-6992

RONALD POLES and COSTCO WHOLESALE CORPORATION

43 Corporate Drive
Hauppauge, New York 11788-2048
(631) 873-4888
Case 1:19-cv-01984-RML Document 18 Filed 10/07/19 Page 3 of 5 PagelD #: 303

STEPHEN A. SKOR, ESQ.

ATTORNEY AT LAW

114-08 101°' AVENUE, 2"” FLOOR
RICHMOND HILL, N.Y. 11419

TEL: (718) 850-6992 & TEL: (914) 434-6092
FAX: (718) 850-6999

August 23, 2019

VIA CERTIFIED MAIL 7019 OL60 O000 2301 F414
Bradley K. Bettridge, Esq. c/o

SIMMONS JANNACE DELUCA, LLP.

43 Corporate Drive

Hauppauge, New York 11788-2048

Re: Devander Singh v. Donald Poles. et al.
D/Accident: June 7, 2018

Dear Mr. Bettridge:

As you are aware, I am the attorney for the plaintiff Devander Singh. Pursuant to the
proceedings held before Magistrate Judge Robert M. Levy on May 22, 2019, the fact
discovery deadline in this case is 11/20/19.

My office has provided all requested discovery and there is no discovery outstanding
from the Plaintiff. Plaintiff is available for a deposition and defense medical
examinations. Please call my EBT clerk ANGIE to set up depositions. I suggest the
following dates:

September: 10, 12, 16
October: 9, 15, 16, 21, 28, 31
November: 4, 5, 6, 8, 11, 12, 14, 15

   

$3 oot

STBPHEN A. SKOR, ESQ. (1027)

(Return Receipt (hardcopy) $
(Return Receipt (electronic) $
[Certified Mail Restricted Delivery $
(Adult Signature Required $
[Adult Signature Restricted Delivery $

$055

el

“A

or

7019 O60 OO00 2301 4414

 
Case 1:19-cv-01984-RML Document 18 Filed 10/07/19 Page 4 of 5 PagelD #: 304

ee

STEPHEN A. SKOR, ESQ.
ATTORNEY AT LAW

114-08 101° AVENUE, 2” FLOOR
RICHMOND HILL, N.Y. 11419

TEL: (718) 850-6992 & TEL: (914) 434-6092
FAX: (718) 850-6999

August 30, 2019

VIA CERTIFIED MAIL
Bradley K. Bettridge, Esq. c/o e024 O60 go00 2301 soa?

SIMMONS JANNACE DELUCA, LLP.
43 Corporate Drive
Hauppauge, New York 11788-2048

Re: Devander Singh v. Donald Poles. et al.
D/Accident: June 7, 2018

Dear Mr. Bettridge:

As you are aware, I am the attorney for the plaintiff Devander Singh. Pursuant to the
proceedings held before Magistrate Judge Robert M. Levy on May 22, 2019, the fact
discovery deadline in this case is 11/20/19.

Attached please find authorizations for your office to obtain all records/reports/bills from:

1. Dr. Yehuda Kleinman; and,
2. N.Y. Surgery Center of Queens.

SECOND REQUEST — WE HAVE NOT RECEIVED ANY RESPONSE FROM YOUR OFFICE

My office has provided all requested discovery and there is no discovery outstanding
from the Plaintiff. Plaintiff is available for a deposition and defense medical

examinations. Please call my EBT clerk ANGIE to set up d t I

following dates:

  
  
 
  
 

   

 
  

  
   

  
 

 
 
  
  
  

 
      
 
    
 
     
  
  
 

 
  
  

  
    

September: 10, 12, 16 nt P
October: 9, 15, 16, 21, 28, 31 a
Noveprther: 4, 5, 6, 8, 11, 12, 14, 15 ,
° ‘oO
“mm
ru
CRetum Receipt (hardcopy) $ c
© | Greturn Receipt (electronic) $ a
. = (certified Mall Restricted Delivery $
(Adult Signature Required $
STEPHEN A. SKOR, ESQ. (1027) a Cleat rat att Delivery § or aoe’
S $055 7
wo Be wey ps
= OS /S0y/ 301g
Oo ft Devs ¢
r
ai yunond LL
oOo -
rm Drv

 
Case 1:19-cv-01984-RML}

BRL

Document 18... Fileee#@/07/19 Page 5 of 5 PagelD #: 305

STEPHEN A. SKOR, ESQ.

ATTORNEY AT LAW
114-08 101°* AVENUE, 2%” FLOOR

RICHMOND HILL, N.Y. 11419
TEL: (718) 850-6992 & TEL: (914) 434-6092
FAX: (718) 850-6999

September 30, 2019
?OL9 O160 0000 e301 53°74

VIA CERTIFIED MAIL

Bradley K. Bettridge, Esq. c/o
SIMMONS JANNACE DELUCA, LLP.
43 Corporate Drive

Hauppauge, New York 11788-2048

Re: Devander Singh v. Donald Poles, et al.
D/Accident: June 7, 2018

Dear Mr. Bettridge:

As you are aware, I am the attorney for the plaintiff Devander Singh. Pursuant to the
proceedings held before Magistrate Judge Robert M. Levy on May 22, 2019, the fact
discovery deadline in this case is 11/20/19.

Attached please find a USB flash drive containing the non-privileged portions of Mr.
Singh’s prior file.

THIRD REQUEST — WE HAVE NOT RECEIVED ANY RESPONSE FROM YOUR OFFICE

My office has provided all requested discovery and there is no discovery outstanding
from the Plaintiff. Plaintiff is available for a deposition and defense medical
examinations. Please call my EBT clerk ANGIE to set up depositions. I suggest the

following dates:

* October: 9, 15, 16, 21, 28, 31
November: 4, 5, 6, 8, 11, 12, 14, 15

        

 

Certified Mail Fee > =~ *
; $3.50 /
Extra Services & Fees (check box, add fea ae oH * :
CReturn Receipt (hardcopy) , $__ “Ht Mita
[Return Receipt (electronic) $k ti
D1 Certified Mail Restricted Delivery $__ 3 rat
(Adult Signature Required $_ 3s le .
[Adult Signature Restricted Delivery $__*®
Postage

ua

us

 

Postmark
Here

   

(

 

 

100

Total Postage and Fees Sf S01 STH |
6 $4.00
Sent To
G
2 Letbrabge, 582% Papi, uf

 

 

 

 

ft fe
City, fate, ZIPE ZO) SSR REE R She Seema sree CME TR ESERRSS Smeme ne:
fond ZI AL Y, SY V 72Y

?OL9 O40 o000 2301 5379

     

 
